United States Court of Appeals
                                                                                            Fifth Circuit
                                                                                          F I L E D
                                                  In the                                December 21, 2006

                  United States Court of AppealsCharles R. Fulbruge III
                                                                                                Clerk
                                   for the Fifth Circuit
                                             _______________

                                               m 06-30651
                                             Summary Calendar
                                             _______________



                                     ROBERT DONALD MCNEICE,

                                                                Plaintiff-Appellant,

                                                  VERSUS

                              GLOBALSANTAFE DRILLING COMPANY,

                                                                Defendant-Appellee,


                                      _________________________

                              Appeal from the United States District Court
                                 for the Western District of Louisiana
                                          m 6:04-CV-2322
                                   __________________________


Before SMITH, WIENER, and OWEN,                        ment in favor of GlobalSantaFe Drilling Com-
  Circuit Judges.                                      pany (“GlobalSantaFe”), dismissing his discrim-
                                                       ination claim under the Americans with Disabil-
PER CURIAM:*                                           ities Act (“ADA”). Because McNeice is unable
                                                       to show that he is a qualified individual with a
   Robert McNeice appeals a summary judg-              disability within the meaning of the ADA, we
                                                       affirm.

   *
      Pursuant to 5TH CIR. R. 47.5, the court has                            I.
determined that this opinion should not be pub-            McNeice has worked for GlobalSantaFe and
lished and is not precedent except under the limited   its predecessor companies since 1980. In 1999,
circumstances set forth in 5TH CIR. R. 47.5.4.         while employed as a Rig Engineer on an offshore
drilling rig,1 he suffered a heart attack and un-                             II.
derwent triple-bypass surgery. Three years la-           We review a summary judgment de novo.
ter, he suffered further heart complications and      Morris v. Powell, 449 F.3d 682, 684 (5th Cir.
had a pacemaker and an Implantable Cardio-            2005). All justifiable inferences to be drawn
verter Defibrillator (“ICD”)2 installed in his        from the underlying facts must be viewed in the
chest. Three months thereafter, his doctor re-        light most favorable to the nonmoving party.
leased him to return to work under instruction        Minter v. Great Am. Ins. Co., 423 F.3d 460, 465
to stay at least three to four feet away from         (5th Cir. 2005). Summary judgment is appropri-
high-voltage equipment.                               ate where the record demonstrates that there is
                                                      no issue of material fact and that the moving
    GlobalSantaFe conducted an investigation          party is entitled to judgment as a matter of law.
to determine whether McNeice would be able            Martinez v. Bally’s La., Inc., 244 F.3d 474, 476
to return to work on the rig safely. After re-        (5th Cir. 2001).
questing information from the ICD’s manufac-
turer and conducting an assessment of the lev-           The ADA prohibits an employer from
els of electromagnetic interference emitted at        discriminating against a “qualified individual
the worksite, GlobalSantaFe discharged Mc-            with a disability.” 42 U.S.C. § 12112(a). The
Neice. In the termination letter, it indicated it     statute defines disability to include one who is
could not “be assured that the power sources          regarded (even mistakenly) as having “a physical
would not interfere with the proper funtioning        or mental impairment that substantially limits
of [his] pacemaker.” McNeice vigorously con-          one or more of the major life activities of the in-
tests the outcome of the investigation and            dividual.” 42 U.S.C. § 12102(2). Although
maintains that the company misinterpreted its         working is considered a major life activity, “[t]he
own data in concluding that electromagnetic           inability to perform a single, particular job does
interference on the rig could interfere with his      not constitute a substantial limitation in the ma-
ICD.                                                  jor life activity of working.”3

    McNeice sued, alleging that the company              In Foreman v. Babcock & Wilcox Co., 117
had failed reasonably to accommodate him and          F.3d 800 (5th Cir. 1997), we considered the
had discharged him for a perceived disability         ADA claim of a storeroom operator in a welding
as defined in the ADA. The company success-           shop who was demoted after his employer de-
fully moved for summary judgment on the               termined that he could no longer work as an op-
ground that McNeice was not a qualified indi-         erator because of the risk of electrical interfer-
vidual under the ADA because the company              ence with his newly-installed pacemaker. The
did not perceive him as being disabled from a         plaintiff alleged that the only job that he was lim-
broad class of jobs.                                  ited from performing was his previous one. We
                                                      concluded that because he “was substantially
                                                      limited by his alleged disability from performing
   1
     A Rig Engineer is responsible for maintaining
the electrical and mechanical equipment, including
                                                         3
high-powered electrical generators.                        29 C.F.R. § 1630.2(j)(3)(i) (2006). “[T]o be
                                                      substantially limited in the major life activity of
   2
     The ICD monitors McNeice’s heart and,            working, then, one must be precluded from more than
should he have an adverse event in which the pace-    one type of job, a specialized job, or a particular job
maker fails to produce a reaction, delivers a shock   of choice.” Sutton v. United Air Lines, Inc., 527
as would an external defibrillator.                   U.S. 471, 492 (1999).
only a single, particular job, a jury could not
reasonably find that he has a substantial
limitation in the major life activity of
working.” Id. at 806.

   Similarly, McNeice alleges only that Glo-
balSantaFe regarded him as disabled from per-
forming the job of Rig Engineer.4 It is undis-
puted that the company even considered him
qualified to perform the responsibilities of a
Rig Engineer in an onshore environment. Be-
cause the only job GlobalSantaFe regarded
McNeice as limited in performing was offshore
Rig Engineer, no reasonable jury could find
that the company regarded him as having a
substantial limitation in the major life activity
of working.

   AFFIRMED.




   4
     GlobalSantaFe employs another person with
a pacemaker as barge master on the rig to which
McNeice was assigned.